Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Sep 2020 has been entered.
 
Claim Status
Applicant’s response filed 30 Sep 2020 amends claims 1, 7, 12 and 17; claims 2, 3, 6, 8 and 9 remain cancelled; thereby providing claims 1, 4, 5, 7,  and 10-21 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 4, 5, 7, 10, and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over George (US 2014/0140400) in view of Lainema (US 2012/0250763).
For claim 1, George discloses a method comprising: 
binarizing a sequence ([0058]: e.g. data stream) of syntax elements representative of transform coefficients to generate binary symbols (bins) ([0058]: The quantized transform coefficient blocks are losslessly coded by, for example, entropy encoding within entropy encoder 102 with the resulting data stream being output at output 114.);

determining to enable a normal mode or a high throughput mode ([0210]: mode switch 400 configured to activate the low-complexity mode or the high efficiency mode depending on the data stream 401.); 
in the normal mode ([0217]: e.g. high-efficiency mode being activated): 
context coding each bin determined to have a context bin type ([0217]; [0219]: e.g. context adaptivity); and
bypass coding each each bin determined to have a bypass bin type ([0233]: the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and
in the high throughput mode ([0233]: e.g. low complexity bypass mode): 
bypass coding each bin determined to have the bypass bin type ([0233]: the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and 
context coding other bins in the sequence determined to have a context bin type and that are not bypass coded ([0230]: The reason for the partitioning into subsets is the better context modelling results in higher coding efficiency).
George does not expressly disclose bypass coding at least one bin in the sequence determined to have a context bin type.
Lainema teaches bypass coding at least one bin in the sequence determined to have a context bin type ([0054]: e.g. updating of probabilities for different bin contexts) may be bypassed completely).
It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of allowing a low complexity operation to be realized even at relatively high bitrates.


For claim 5, George discloses the method of claim 4, wherein the block of transform coefficients is one selected from a group consisting of a transform unit and a sub-block of a transform unit ([0230]: e.g. 4.times.4 sub-block of a transform coefficients).
For claims 7, 10, and 11, George discloses the claimed limitations for decoding as discussed for corresponding reciprocal limitations for encoding in claims 1, 4, and 5.
For claim 12, while George does not, Lainema teaches wherein the step of determining to enable the normal mode or the high throughput mode comprises: 
enabling the normal mode at a beginning of the sequence ([0055]: e.g. utilizing context adaptive arithmetic coding); 
advancing a count as bins in the sequence are decoded ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level); 
responsive to the count reaching a predetermined threshold, enabling the high throughput mode for the remainder of the sequence ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level). It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claim 13, while George does not, Lainema teaches wherein the count is of a number of transform coefficients represented by recovered syntax elements ([0055]: indicated by the number of DCT coefficients).  It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claim 14, while George does not, Lainema teaches wherein the sequence corresponds to a slice of a picture of a video sequence ([0056]: e.g. slice); 
wherein the count is of a number of coding elements decoded in the normal mode ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level); and 
wherein a coding element is one selected from a group consisting of a bin and a bit debinarized to recover the syntax elements ([0049]: context update and entropy coding with variable bin probabilities.).  It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claim 15, George discloses further comprising: 
determining a context model for each bin to be decoded that is determined to have a context bin type ([0217]; [0219]: e.g. context adaptivity); 
wherein the at least one bin in the sequence determined to have a context bin type and that are bypass decoded in the high throughput mode correspond to bins determined to have a first context model ([0230]: In the last step, again after resetting the scan order, the syntax element coeff_sign_flag is coded in the bypass mode, e.g. with a probability model equal to 0.5 is coded); and 
wherein at least one of the other bins in the sequence determined to have a context bin type and that are not bypass decoded in the high throughput mode correspond to bins having a second context model ([0219]: e.g. context adaptivity);.  
For claim 16, while George does not, Lainema teaches wherein the step of bypass coding in the high throughput mode further comprises: changing the bin type of at least one bin determined to have a context bin type to the bypass bin type; then bypass decoding each bin having the bypass bin type ([0049]: After binarizing symbols with a targeted probability for 0 and 1 bins, the context update stage may be bypassed for the resulting bins.).   It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claims 17-21 the teachings of George and Lainema teach the claimed limitations as discussed for corresponding limitations in claims 12-16.


Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485